NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-1281
                                      ___________

                        ISAIAS GABRIEL ZAMBRANO-RIOS,
                                          Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A216-027-379)
                   Immigration Judge: Honorable D’Anna H. Freeman
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 20, 2020
          Before: SHWARTZ, RESTREPO and GREENBERG, Circuit Judges

                              (Opinion filed: July 23, 2020)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Isaias Zambrano-Rios, a native and citizen of Ecuador, entered the United States

in March 2019. He was subject to a reinstated removal order as he was previously

removed from the United States in February 2018. AR 293. Pursuant to 8 C.F.R. §

208.31, Zambrano-Rios applied for withholding of removal grounded on religious

persecution and protection under the Convention Against Torture (“CAT”).

       In his testimony before the IJ, Zambrano-Rios alleged three incidents of

persecution based on his Evangelical Christian beliefs. First, in February 2018, members

of the local community (who are Catholic) pushed and kicked him and dislocated his arm

during a gathering at a church that he had built on his property. AR 84. The police came

after the incident and instructed him to file a report. Zambrano-Rios needed witnesses,

but none were willing to testify because they were afraid. AR 86. Next, in August 2018,

a member of the community threw a bottle at Zambrano-Rios while he was preparing for

a service, resulting in a laceration that required 12 stitches. AR 89. The police again

arrived and sought witnesses, but members of the congregation were afraid to testify. AR

90. Finally, in January 2019, a local group destroyed the church and beat him, and, at

some point, someone threatened to kill him. AR 91, 93. He suffered only some

scratches. AR 111. The police told Zambrano-Rios he should hire an attorney to recover

the damages “because they couldn’t do anything.” AR 92.

       The IJ denied Zambrano-Rios’s application for withholding of removal. She gave

limited weight to his testimony, finding that much of it was not supported by the Country

                                             2
Conditions reports and that no medical documentation was submitted to prove his

injuries. AR 44. The IJ held that the three incidents did not rise to the level of

persecution and that Zambrano-Rios had not met his burden to show that it was more

likely than not that he would be persecuted in Ecuador in the future. She also concluded

that the police were not unwilling to protect him; rather, they could not assist him at the

time because no one was willing to provide a statement or testify. AR 45-46. Regarding

the CAT, the IJ determined that Zambrano-Rios failed to establish that it is more likely

than not that he would be tortured if removed to Ecuador or that the Ecuadorian

government would commit or acquiesce to such torture. AR 46. The BIA agreed with

the IJ and dismissed the appeal. This petition for review followed.

       We have jurisdiction to review final orders of removal. See 8 U.S.C. § 1252(a)(1).

“When the BIA issues a separate opinion,” as it did here, “we review the BIA’s

disposition and look to the IJ’s ruling only insofar as the BIA defers to it.” Huang v.

Att’y Gen., 620 F.3d 372, 379 (3d Cir. 2010). We review the agency’s findings of fact

for substantial evidence, considering whether it is “supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Balasubramanrim v. INS,

143 F.3d 157, 161 (3d Cir. 1998). The decision must be affirmed “unless the evidence

not only supports a contrary conclusion, but compels it.” Zubeda v. Ashcroft, 333 F.3d
463, 471 (3d Cir. 2003) (citation omitted).



                                              3
       For withholding of removal, Zambrano-Rios must establish that his “life or

freedom would be threatened” in Ecuador because of his race, religion, nationality,

membership in a particular social group, or political opinion. See 8 U.S.C. § 1231(b)(3).

To meet this standard, he must show either (1) that he suffered past persecution in

Ecuador, which gives rise to a rebuttable presumption of future persecution; or (2) that

there is a clear probability that his life or freedom would be threatened upon return

Ecuador on account of one of the protected grounds. See Garcia v. Att’y Gen., 665 F.3d
496, 505 (3d Cir. 2011). If the alleged persecution was not conducted directly by the

government, the petitioner has the burden to prove that it was conducted “by forces the

government is either unable or unwilling to control.” Id. (citation omitted).

       Here, despite Zambrano-Rios’s arguments to the contrary, substantial evidence

supports the BIA’s conclusion that the three incidents described by Zambrano-Rios do

not rise to the level of persecution. See AR 3-4. “[P]ersecution connotes extreme

behavior, including ‘threats to life, confinement, torture, and economic restrictions so

severe that they constitute a threat to life or freedom.’” Ahmed v. Ashcroft, 341 F.3d
214, 217 (3d Cir. 2003) (quoting Fatin v. I.N.S., 12 F.3d 1233, 1240 (3d Cir. 1993)).

Persecution does not include “all treatment that our society regards as unfair, unjust, or

even unlawful or unconstitutional,” id., nor do “isolated incidents that do not result in

serious injury... rise to the level of persecution.” Voci v. Gonzales, 409 F.3d 607, 615 (3d

Cir. 2005).

                                              4
       While the three incidents described by Zambrano-Rios were certainly unjust, a

period of about six months elapsed between each incident, during which Zambrano-Rios

faced no physical assault. See AR 108. And though Zambrano-Rios stated that a

member of the community threatened his life at one point, he has not established a “clear

probability” that his life was ever in danger or that his life would be in danger if he

returned. See Fatin, 12 F.3d at 1238; Herrera-Reyes v. Att’y Gen., 952 F.3d 101, 108 (3d

Cir. 2020) (“[O]ur interest is… [in] the likelihood of the harm threatened.”). There is no

evidence that his wife, who is Evangelical Christian and still lives on the same property

where these incidents occurred, see AR 113, is facing any danger. See Lie v. Ashcroft,

396 F.3d 530, 537 (3d Cir. 2005) (holding that the reasonableness of a petitioner’s well-

founded fear of future persecution is diminished when family members remain in the

petitioner’s native country without meeting harm). The United States Department of

State’s 2018 Religious Freedom Report for Ecuador, AR 120-28, does not reflect any

animosity between Catholics and Evangelical Christians.1




1
  Zambrano-Rios argues in his brief that the IJ committed reversible error by failing to
consider an article in the record which noted that the Evangelical Church denounced as
“persecution” a governmental decree that affected various churches’ non-profit legal
status. See AR 169. However, the IJ and BIA were not required to parse through every
piece of evidence presented during the hearings. See Huang, 620 F.3d at 388. In any
event, the Evangelical Church’s disagreement with the Ecuadorian government
concerning non-profit status does not lend any significant support to Zambrano-Rios’s
persecution claim.
                                             5
       In addition, the three incidents described by Zambrano-Rios were not perpetrated

by forces that the government was unable or unwilling to control. Zambrano-Rios

testified that the police arrived and appeared willing to help after at least two of the

incidents, but that the culprits had fled the scene and none of the church congregants

would provide a statement regarding the incidents. See AR 85-86, 89-92. He was also

advised by the police to seek civil damages against the members of the community for

the damage to the church. AR 92. Under the circumstances, substantial evidence

supports the BIA’s holding that Zambrano-Rios failed to demonstrate that the

government is unable or unwilling to protect him from the individuals harboring religious

animus toward him.

       The BIA also correctly concluded that Zambrano-Rios was ineligible for relief

under the CAT. To be eligible for CAT relief, Zambrano-Rios had to establish that he

was or would likely be subject to torture and that government officials acquiesced or

would acquiesce in the torture. See Myrie v. Att’y Gen., 855 F.3d 509, 516-17 (3d Cir.

2017). Based on the evidence previously discussed, Zambrano-Rios did not establish

either that he was subject to torture or that government officials had acquiesced.

Moreover, substantial evidence supports the BIA’s assertion that Zambrano-Rios could

safely relocate to a different part of Ecuador as he had previously lived with his parents

and attended a different church without facing any physical assault.

       Accordingly, we will deny his petition for review.

                                              6